    Case 3:21-cv-00108-HEH Document 1-1 Filed 02/23/21 Page 1 of 6 PageID# 6

                                                                        !'.'.) r:- t'' r- ''I
                                                                        1   'I. ~- .,..••   r
                                                                                            ....
                                                                                                E
                                                                                                    ¥
                                                                                                        , ,_.
                                                                                                        ~ !.-..
                                                                                                          : • o•



                      Walter E. Hoffman
                      United States Courthouse
                      600 Granby Street
                      Norfolk, VA 23510



PRESTON LEONARD SCHOFIELD

              PETITIONER/

                                                 CASE NUMBER: 2019-CP-002503-O

V                                                DEMAND TRIAL BY JURY



BRIDGET FRIEDMAN

              PLAINTIFF/



                      42 U.S.C. § 1983 CIVIL RIGHTS LAWSUIT


QUESTIONS PROPOSED:

DOES THE STATE OF FLORIDA BY DENYING THE PETITIONER CONSTITUTIONAL RIGHTS UNDER THE

FOURTH, FIFTH, SIXTH, EIGHTH, AND FOURTEENTH AMEN DENT TO EQUAL PROTECTION UNDER THE

LAW AND DUE PROCESS NEGATE HIS RIGHT TO PROBATE HIS MOTHER'S ESTATE?


DOES THE PETITIONER HAVE A LEGAL RIGHT TO EXAMINE THE HANDLING OF THE "TRUST OF ELLEN MAE

HARRIS JOHNSON" BEFORE THE ASSETS ARE COMINGLED WITH THE "ESTATE OF CILLA MAE HARRIS

SCHOFIELD"?


DOES THE ACTION OF THE PLAINTIFF BRIDGET FRIEDMAN AND JANET THORPE VIOLATES THE SIXTH

AMENDMENT OF THE UNITED STATES CONSTITUTION FOR PLAINTIFF'S SELF REPRESENTATION?




                                                                                                                   1
  Case 3:21-cv-00108-HEH Document 1-1 Filed 02/23/21 Page 2 of 6 PageID# 7




COMES NOW PETITIONER, PRESTON LEONARD SCHOFIELD PRO SE, A HONORABLY-DISCHARGED

DISABLED MILITARY VETERAN WITH THE 42 U.S.C.        § 1983 CIVIL RIGHTS LAWSUIT IN

ORANGE COUNTY, FLORIDA PROBATE MATTER 2019-CP-002503-O.


                                FACTS OF THE CASE


   A. THE PETITIONER CONSULTED WITH THE PLAINTIF, BRIDGET FRIEDMAN IN OR ABOUT AUGUST

        2019 CONCERNING THE PROBATE OF THE ESTATE OF THE LATE "CILLA MAE HARRIS SCHOFIELD".

        THE PLAINTIFF AGREED TO PROBATE THE MATTER IN THE ORANGE COUNTY COURTHOUSE FOR

        THE PETITIONER. AS THE PETITIONER'S FAMILY WAS ATTEMPTING TO COMBINED ASSETS FROM

        THE TRUST OF THE LATE ELLEN JOHNSON HARRIS AND THE ESTATE OF CILLA MAE HARRIS

        SCHOFIELD FOR A REAL ESTATE SALE, THE PETITIONER DEMANDED A "DETAILED ACCOUNTING

        OF THE MANAGEMENT OF THE TRUST OF ELLEN JOHNSON HARRIS FROM THE TRUSTEES OF THE

        ESTATE BEFORE AGREEING TO THE PROPOSED REAL ESTATE TRANSACTION. THE TRUSTEES OF

        THE ESTATE REFUSED TO PROVIDE DETAILED RECORDS OF THE MANAGEMENT FOR THE ESTATE

        IN WRITING TO THE PETITIONER FOR A "DETAILED FORENSIC ACCOUNTING BY A FIRM OF

        PETITIONER'S CHOICE".

   B.   PLAINTIFF WAS ADVISED THAT THE PETITIONER WAS DENIED CONSTITUTIONAL RIGHTS IN

        CRIMINAL CASES WITH THE STATE OF FLORIDA. THE STATE OF FLORIDA ILLEGALLY DENIED THE

        PETITIONER "SPEEDY TRIAL", DISCOVERY BEFORE, DURING AND AFTER ILLEGAL TRIALS, AND

        ATTORNEY CHRISTINE BUCHAN WITHOUT PETITIONER'S KNOWLEDGE AND AUTHORIZATION

        WAIVED PETITIONER'S SPEEDY TRIAL RIGHTS AFTER DEADLINE HAD PASSED AND HER SERVICES

        TERMINATED. PETITIONER WAS ADJUDICATED GUilTY BY A JURY FOR OPERATING HIS OWN

        BUSINESS, KJARI ALLSTAR CHEER AND DANCE TEAM AND CALLING THE POLICE FOR THEFT BY

        EXWIFE. THE STATE OF FLORIDA ALLOWED STATE ATTORNEY JACOB POLK, THE PETITIONER'S



                                                                                              2
Case 3:21-cv-00108-HEH Document 1-1 Filed 02/23/21 Page 3 of 6 PageID# 8




      EXWIFE FRIEND TO PROSECUTE THE PETITIONER OVER PETITIONER'S OBJECTIONS. PETITIONER

      REFUSED TO TAKE A PLEA BARGAIN, SO THE COURT ILLEGALLY CONFINED THE PETITIONER FOR

      451 DAYS FOR AN ALLEGED CHARGE THAT CARRIED ON 60 DAYS. TO PREVENT A "SUCCESSFUL

      APPEAL BY THE PETITIONER, THE STATE OF FLORIDA FORCED ATTORNEY WILLIAM "RANDY"

      McCLEAN TO REPRESENT THE PETITONER IN VIOLATIONS OF THE SIXTH AMENDMENT. MR.

      McCLEAN FRUSTRATED THE PETITIONER'S ATTEMPT TO OBTAIN THE CERTIFIED COURT

      RECORDS AND REFUSED TO INTERVIEW PETITIONER'S WITNESS AND HOPPER COMMUNITY

      CENTER BOARD WHO LEASED THE BUSINESS PROPERTY TO THE PETITIONER.

 C.   ON OR ABOUT DECEMBER 2019, THE PETITIONER QUESTIONED THE PLAINTIFF CONCERNING

      THE PACE OF THE PROBATE PROCEEDINGS. THE PLAINTIFF IMMEDIATELY CHANGE THE TYPE OF

      PROBATE PROCEEDING TO FORMAL ADMINISTRATION, AN UPGRADE FROM SUMMARY

      ADMINISTRATION WHICH WAS INITIALLY FILED.

 D. ON OR ABOUT MARCH 2020, THE PETITIONER TERMINATED THE SERVICES OF THE PLAINTIFF

      DUE TO CONSERVATION WITH THE COURT'S CLERK WHO STATED THE WRONG PAPERWORK

      WAS FILED AND THE ATTORNEY WAS NEGLIGENT IN FILING AN "ORDER" IN THE MATTER.

 E.   THE PLAINTIFF COMMITTED "STRICKLAND VIOLATION"S IN THIS MATTER IN REPRESENTING THE

      PETITIONER BUT "REFUSED TO RECLUSE HERSELF FROM THE MATTER". THIS ALLOWED THE

      PROBATE COURT UNDER JUDGE JANET THORPE TO GRANT QUENTIN SCHOFIELD, THE

      PETITIONER'S NEPHEW AS IN CHARGE OF THE ESTATE OF CILLA MAE HARRIS SCHOFIELD. JUDGE

      JANET THORPE REFUSED TO ACCEPT ANY MOTIONS IN THIS MATTER OR GRANT ANY HEARINGS

      TO DETERMINE THE TERMINATION OF THE PLAINTIFF BRIDGET FRIEDMAN.

 F.   ATTORNEY FRIEDMANS CONDUCT VIOLATES TITLE 18 UNITED STATES CODE SECTION 241

      "CONSPIRACY AGAINST RIGHTS", TITLE 18 UNITED STATES CODE SECTION 242 "DEPRIVATION OF




                                                                                           3
Case 3:21-cv-00108-HEH Document 1-1 Filed 02/23/21 Page 4 of 6 PageID# 9




      RIGHTS UNDER COLOR OF LAW', OBSTRUCTION OF JUSTICE, AND COLOR OF LAW ABUSES

      SPECIFICALLY "DEPRIVATION OF PROPERTY".


 WHEREFORE THE PETITIONER RESPECTFULLY ASKS THIS HONORABLE COURT TO GRANT THE

 PETITIONER'S MOTION AND DENY "QUALIFIED IMMUNITY" TO JUDGE JANET THORPE FOR HER ROLE

 IN THIS MATTER AS SHE KNOWINGLY, DELIBERATELY, INTENTIONALLY, AND WILLING VIOLATED THE

 CONSTITUTIONAL RIGHTS, HUMAN RIGHTS, CIVIL RIGHTS AND CIVIL LIBERTIES OF THE PETITIONER,

 PRESTON LEONARD SCHOFIELD PRO SE WITH MALICE.


                           RELIEF REQUESTED


 A. PETITIONER REQUESTS A JURY TRIAL BY DEMAND IN THIS MATTER CONCERNING THE

      UNETHICAL BEHAVIOR OF BRIDGET FRIEDMAN AND JANET THORPE.

 B.   PETITIONER REQUESTS COMPENSATORY DAMAGES OF TWO (2) MILLION DOLLARS, PUNITIVE

      DAMAGES OF AN AMOUNT DETERMINED BY THE JURY, AND INJUNTION DAMAGES AGAINST

      BRIDGET FRIEDMAN.

 C.   PETITIONER REQUESTS AN ORDER PROHIBITING THE STATE OF FLORIDA FROM UNUSTLY

      PENALIZING THE PETITIONER IN ANY MANNER UNTIL THIS MATTER IS ADJUDICATED AT THE

      HIGHEST COURT.

 D. PETITIONER REQUESTS A COURT ORDER FOR ALL "CERTIFIED NON-REDACTED COURT AUDIO

      AND VIDEO RECORDINGS" FOR PETITIONER'S CIVIL AND CRIMINAL CASES FROM APRIL 2011

      THROUGH PRESENT DAY IN THE STATE OF FLORIDA AT NO COST TO THE PETITIONER VIA THE

      FLORIDA EFILING PORTAL WITHIN SEVEN (7) DAYS. THESE INCLUDES ILLEGAL CHILD SUPPORT

      ORDERS, CHILD SUPPORT HEARINGS, AND SEIZURES OF PETITIONER'S ARMED FORCES BANK

      ACCOUNT, TAX REFUNDS AND STIMULUS PAYMENTS WITHOUT A COURT HEARING PER U.S.C

      666.



                                                                                            4
   Case 3:21-cv-00108-HEH Document 1-1 Filed 02/23/21 Page 5 of 6 PageID# 10




     E.   PETITIONER REQUESTS A COURT ORDER FOR VERIZON CELLPHONE RECORDS FOR TELEPHONE

          NUMBERS 407-212-8168. 813-659-7113 AND 407-212-2741. THESE RECORDS SHOW

          CONVERSATIONS AND TEXT MESSAGES PROVING THE PETITIONER'S INNOCENCE IN THE

          CRIMINAL CASES, BUT VERIZON AND THE SUPREME COURT OF FLORIDA REFUSED TO GRANT

          REQUIRED RECORDS WITHOUT A COURT ORDER.

     F.   PETITIONER REQUESTS ANY AND ALL OTHER RELIEF THE COURT DEEEMS APPROPRIATE FOR THE

          PETITIONER IN THIS MATTER.




~PECTFULLYSUBMITTE~             n      r-,......   ~
 ~~~-~\
  PRESTON LEONARD SCHOFIELD PRO SE


  P.O. BOX 12413


  RICHMOND, VIRGINIA 23241


  FEBRUARY 23, 2021




                               CERTIFICATE OF SERVICE


  A TRUE AND CORRECT COPY OF THIS 42 U.S.C. § 1983 CIVIL RIGHTS LAWSUIT HAS BEEN

  PROVIDED TO THE PLAINTIFF, BRIDGET FRIEDMAN, Friedman Law, PA 600 Rinehart Rd Ste

  3086. Lake Mary, FL 32746-4958 BY CERTIFIED UNITED STATES MAIL AND VIA THE FLORIDA EFILING

  COURT PORTAL ON FEBRUARY 23, 2021.




 ~~~
  FEBRUARY 23, 2021


                                                                                           5
            Case 3:21-cv-00108-HEH Document 1-1 Filed 02/23/21 Page 6 of 6 PageID# 11



                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION




~rJ-'-J t,J::;.. 1,A-H'.> --lu-i OF;£.Lc,
                                    Plaintiff(s),
                                                             Ptu   .k__


                    v.
                                                                                          3:21cv00108
                                                                     Civil Action Number: -  ---
 f.3 ~ () t,..e--T ~ f:_t.M:t'rA.J
                                   Defendant(s).


                                LOCAL RULE 83.l{M) CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared, or ~sisted in the preparation of;.....__4_._"2-
                                                                      __   U.._,_~_,_~_,.,_l_1_g-___s___.
                                                                          (Title of Document)




Signature of Pro Se Party

Executed on:   ':l.3,    °RJ?P-e-Lci     (Date) '2-0 2---\

                                                             OR


The following attorney(s) prepar~d or assisted me in preparation of _ _ _ _ _ _ _ _ _ _ __
                                                                      (Tit~e of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of: this document


(Name of Pro Se Party (Print or Type)


Signature of Pro Se Party

~xecuted on: _ _ _ _ _ _ _ _ (Date)
